                       1     BLAIR A. COPPLE, Bar No. 313580
                             bcopple@littler.com
                       2     LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                       3     San Francisco, CA 94104
                             Telephone: 415.433.1940
                       4     Fax No.:     415.399.8490

                       5     Attorneys for Defendant
                             ULTA SALON, COSMETICS & FRAGRANCE,
                       6     INC.

                       7     JAMES R. HAWKINS, Bar No. 192925
                             ISANDRA FERNANDEZ, Bar No. 220482
                       8     JAMES HAWKINS APLC
                             9880 Research Drive, Suite 200
                       9     Irvine, CA 92618
                             Telephone: 949.387.7200
                    10       Fax No.:     949.387.6676

                    11       MATTHEW R. BAINER, Bar No. 220972
                             mbainer@bainerlawfirm.com
                    12       THE BAINER LAW FIRM
                             1901 Harrison St., Suite 1100
                    13       Oakland, California 94612
                             Telephone: (510) 922-1802
                    14       Facsimile: (510) 844-7701

                    15       Attorneys for Plaintiff
                             SHERRI A. MEDEIROS
                    16

                    17                                       UNITED STATES DISTRICT COURT
                    18                                       EASTERN DISTRICT OF CALIFORNIA
                    19       SHERRI A. MEDEIROS on behalf of              Case No. 2:18-cv-02947-TLN-AC
                             herself and all others similarly situated,
                    20
                                                                          STIPULATION TO STAY ACTION; ORDER
                                                Plaintiff,
                    21
                                    v.
                    22
                             ULTA SALON, COSMETICS &
                    23       FRAGRANCE, INC., a Delaware
                             corporation, and DOES 1 through 50,
                    24       inclusive,
                    25                          Defendants.
                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                                                                 STIPULATION TO STAY ACTION
                       1            Plaintiff Sherri Medeiros (“Plaintiff”) and Defendant Ulta Salon, Cosmetics & Fragrance, Inc.

                       2     (“Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby stipulate

                       3     and agree as follows:

                       4            WHEREAS, on September 25, 2018 Plaintiff filed the Complaint in the Superior Court of

                       5     California, County of Solano, Case No. FCS051572;

                       6            WHEREAS, on November 9, 2018, 2018 Defendant removed this action to the United States

                       7     District Court, Eastern District of California, Case No. 2:18-cv-02947-TLN-AC;

                       8            WHEREAS, on August 20, 2019, Plaintiff entered into an agreement to become a named

                       9     plaintiff in the matter Tellez v. Ulta Salon, Cosmetics & Fragrance, Inc. pending in the United States

                    10       District Court, Southern District of California, Case No. 3:18-cv-02480-CAB-LL (“Tellez”), and to

                    11       resolve her claims in the Tellez matter;

                    12              WHEREAS, on October 11, 2019, the Court in Tellez granted preliminary approval of the class

                    13       action settlement;

                    14              WHEREAS, the Parties agree that the similarity of the claims, parties, and relief sought make

                    15       it appropriate to stay the proceedings in the instant action pending an order granting or denying final

                    16       approval of the Tellez class action settlement;

                    17              NOW THEREFORE, it is hereby stipulated and agreed, by and between the Parties, as follows:

                    18              (1)     This action is hereby stayed pending an order granting or denying final approval of the

                    19       Tellez class action settlement; and

                    20              (2)     The Bainer Law Firm shall notify the Court within ten (10) days of service of any order

                    21       from Judge Bencivengo denying or granting final approval of the Tellez class action settlement.

                    22

                    23              IT IS SO STIPULATED.

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                                                                   STIPULATION TO STAY ACTION
                       1     DATED: November 20, 2019
                       2                                                        /s/ Blair A. Copple
                                                                                BLAIR A. COPPLE
                       3                                                        LITTLER MENDELSON, P.C.

                       4
                                                                                Attorneys for Defendant
                       5                                                        ULTA SALON, COSMETICS &
                                                                                FRAGRANCE, INC.
                       6

                       7     DATED: November 20, 2019
                       8                                                        /s/ Isandra A. Fernandez
                                                                                ISANDRA FERNANDEZ
                       9                                                        JAMES HAWKINS APLC
                    10                                                          Attorneys for Plaintiff
                                                                                SHERRI A. MEDEIROS
                    11

                    12                                                 ATTESTATION
                    13              Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in the
                    14       filing of this document has been obtained from the other signatory above.
                    15       DATED: November 20, 2019
                    16                                                          /s/ Blair A. Copple
                                                                                BLAIR A. COPPLE
                    17                                                          LITTLER MENDELSON, P.C.
                    18                                                          Attorneys for Defendant
                                                                                ULTA SALON, COSMETICS &
                    19
                                                                                FRAGRANCE, INC.
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                              3.
   San Francisco, CA 94104
         415.433.1940
                                                                STIPULATION TO STAY ACTION
                       1                                                    ORDER
                       2            Upon considering the Parties’ Stipulation to Stay, IT IS HEREBY ORDERED THAT:

                       3            (1)    This action is hereby stayed pending an order granting or denying final approval of the

                       4     Tellez class action settlement; and

                       5            (2)     The Bainer Law Firm shall notify the Court within ten (10) days of service of any order

                       6     from Judge Bencivengo denying or granting final approval of the Tellez class action settlement.

                       7

                       8            IT IS SO ORDERED.
                       9
                             Dated: November 21, 2019
                    10
                                                                                       Troy L. Nunley
                    11                                                                 United States District Judge
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
                                                                              4.
   San Francisco, CA 94104
         415.433.1940
                                                                   STIPULATION TO STAY ACTION
